DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive Applicant’s response and amendments filed on 2/25/2022.

Claims 1-11 and 13-25 are now pending in this application. Claims 1, 7, 13, 17, and 20 have been amended. Claim 12 has been cancelled. Claims 1, 13, and 20 are independent claims.


Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 2/28/2022 and 4/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6, 7, 9, 13, 15, 17, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, US PGPUB 2020/0184217 A1 (hereinafter as Faulkner).

Regarding independent claim 1, Faulkner teaches an electronic device [see e.g. fig. 1, device 101 and fig. 11, device 1106(1)], the electronic device comprising:
a display [see e.g. display 1129 on fig. 11 and in [0107]]; 
one or more processors [see e.g. processing unit 1192 shown on fig. 11 and described in [0112]]; and 
memory storing one or more programs configured to be executed by the one or more processors [see e.g. [0114] indicating memory storing programs], the one or more processors including instructions [see e.g. [0114] indicating memory storing programs] for: 
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment [see the view of the real-world environment indicated in [0124]; see also the image of the real-world object 103 denoted in [0024]]; and presenting, in the computer-generated environment, a virtual object representing a product [see e.g. [0024], last 3 lines describing a display of virtual objects 104 rendered with a view of a real-world object 103; note the indication of a product brand related to an object in [0034], lines 3-5 as shown in fig. 1, interface 100]; 
providing a communication session with a remote user while presenting the virtual object representing the product and the view of the physical environment in the computer-generated environment [again see fig. 1 showing users 102A-D indicating of a communication session with one or more remote users while the virtual object is being presented, as per the description in [0024]-[0026]; note also the display of both real-world objects and virtual objects within the collaborative environment as described in [0028]]; and 
while providing the communication session, adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data].

Although Faulkner does not explicitly teach that providing the communication session with the remote user that includes transmitting information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, Faulkner does teach an option of providing the communication session with the remote user that includes transmitting information corresponding to the certain items of the mixed reality environment (including virtual objects and real-world objects constituting the physical environment) without transmitting information corresponding to other items of the mixed reality environment [note in [0029]-[0030] and also in [0070]-[0080] the selection of objects of interest (from both the virtual objects and real-world objects) based on certain thresholds following specific criteria being met (especially see[0071]-[0072]) and also modifying that object in the communication (i.e. transmitting information corresponding to that one or more object(s)) based on agents that are generated only for these identified objects of interest (see [0074]-[0080]); especially note in the last 5 lines of [0029] and the last 6 lines of [0074] the elimination of objects from the physical environment that are not identified as objects of interest for the sake of the collaboration/meeting/transmittal].
Faulkner also teaches an option of transmitting no video for certain users which is equivalent to not transmitting information corresponding to the view of that user’s physical environment [see [0104]].
It would have been obvious to one of ordinary skill in the art having the various teachings of Faulkner before the effective filing date of the claimed invention to combine these teachings to explicitly specify that all the items of the real world (constituting the view of the physical environment) are not deemed objects of interest and to thus transmit, within the communication session, information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, as required by the claim. The motivation for this obvious combination of teachings would be to be more efficient by only allocating resources for objects of interest in a meeting, as suggested by Faulkner [see [0074]].

Regarding independent claim 13, Faulkner also teaches a non-transitory computer-readable storage medium [see e.g. [0082] indicating a computer-readable storage medium; again see [0113]-[0114]] storing one or more programs configured to be executed by one or more processors [see e.g. processing unit 1192 shown on fig. 11 and described in [0112]] of an electronic device [see e.g. fig. 1, device 101 and fig. 11, device 1106(1)] with a display [see e.g. display 1129 on fig. 11 and in [0107]], the one or more programs including instructions for:
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment [see the view of the real-world environment indicated in [0124]; see also the image of the real-world object 103 denoted in [0024]]; and presenting, in the computer-generated environment, a virtual object representing a product [see e.g. [0024], last 3 lines describing a display of virtual objects 104 rendered with a view of a real-world object 103; note the indication of a product brand related to an object in [0034], lines 3-5 as shown in fig. 1, interface 100]; 
providing a communication session with a remote user while presenting the virtual object representing the product and the view of the physical environment in the computer-generated environment [again see fig. 1 showing users 102A-D indicating of a communication session with one or more remote users while the virtual object is being presented, as per the description in [0024]-[0026]; note also the display of both real-world objects and virtual objects within the collaborative environment as described in [0028]]; and 
while providing the communication session, adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data].

Although Faulkner does not explicitly teach that providing the communication session with the remote user that includes transmitting information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, Faulkner does teach an option of providing the communication session with the remote user that includes transmitting information corresponding to the certain items of the mixed reality environment (including virtual objects and real-world objects constituting the physical environment) without transmitting information corresponding to other items of the mixed reality environment [note in [0029]-[0030] and also in [0070]-[0080] the selection of objects of interest (from both the virtual objects and real-world objects) based on certain thresholds following specific criteria being met (especially see[0071]-[0072]) and also modifying that object in the communication (i.e. transmitting information corresponding to that one or more object(s)) based on agents that are generated only for these identified objects of interest (see [0074]-[0080]); especially note in the last 5 lines of [0029] and the last 6 lines of [0074] the elimination of objects from the physical environment that are not identified as objects of interest for the sake of the collaboration/meeting/transmittal].
Faulkner also teaches an option of transmitting no video for certain users which is equivalent to not transmitting information corresponding to the view of that user’s physical environment [see [0104]].
It would have been obvious to one of ordinary skill in the art having the various teachings of Faulkner before the effective filing date of the claimed invention to combine these teachings to explicitly specify that all the items of the real world (constituting the view of the physical environment) are not deemed objects of interest and to thus transmit, within the communication session, information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, as required by the claim. The motivation for this obvious combination of teachings would be to be more efficient by only allocating resources for objects of interest in a meeting, as suggested by Faulkner [see [0074]].



Regarding independent claim 20, Faulkner also teaches a method [see e.g. fig. 10; see also e.g. [0082] indicating a process], the method comprising:
at an electronic device [see e.g. fig. 1, device 101 and fig. 11, device 1106(1)]:
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment [see the view of the real-world environment indicated in [0124]; see also the image of the real-world object 103 denoted in [0024]]; and presenting, in the computer-generated environment, a virtual object representing a product [see e.g. [0024], last 3 lines describing a display of virtual objects 104 rendered with a view of a real-world object 103; note the indication of a product brand related to an object in [0034], lines 3-5 as shown in fig. 1, interface 100]; 
providing a communication session with a remote user while presenting the virtual object representing the product and the view of the physical environment in the computer-generated environment [again see fig. 1 showing users 102A-D indicating of a communication session with one or more remote users while the virtual object is being presented, as per the description in [0024]-[0026]; note also the display of both real-world objects and virtual objects within the collaborative environment as described in [0028]]; and 
while providing the communication session, adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data].

Although Faulkner does not explicitly teach that providing the communication session with the remote user that includes transmitting information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, Faulkner does teach an option of providing the communication session with the remote user that includes transmitting information corresponding to the certain items of the mixed reality environment (including virtual objects and real-world objects constituting the physical environment) without transmitting information corresponding to other items of the mixed reality environment [note in [0029]-[0030] and also in [0070]-[0080] the selection of objects of interest (from both the virtual objects and real-world objects) based on certain thresholds following specific criteria being met (especially see[0071]-[0072]) and also modifying that object in the communication (i.e. transmitting information corresponding to that one or more object(s)) based on agents that are generated only for these identified objects of interest (see [0074]-[0080]); especially note in the last 5 lines of [0029] and the last 6 lines of [0074] the elimination of objects from the physical environment that are not identified as objects of interest for the sake of the collaboration/meeting/transmittal].
Faulkner also teaches an option of transmitting no video for certain users which is equivalent to not transmitting information corresponding to the view of that user’s physical environment [see [0104]].
It would have been obvious to one of ordinary skill in the art having the various teachings of Faulkner before the effective filing date of the claimed invention to combine these teachings to explicitly specify that all the items of the real world (constituting the view of the physical environment) are not deemed objects of interest and to thus transmit, within the communication session, information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment, as required by the claim. The motivation for this obvious combination of teachings would be to be more efficient by only allocating resources for objects of interest in a meeting, as suggested by Faulkner [see [0074]].

Regarding claims 4, 15, and 22, the rejection of independent claims 1, 13, and 20 are respectively incorporated. Faulkner further teaches:
while providing the communication session, detecting an input [see e.g. in [0025] the description of the input of voice commands, movement gestures, etc. of the users in the communication session]; and 
in response to detecting the input, modifying the virtual object representing the product in the computer-generated environment based on the detected input [again see [0025] and note the creation and editing of virtual objects in response via the detected inputs].

Regarding claim 6, the rejection of independent claim 1 is incorporated.
Faulkner further teaches that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes presenting a different virtual object [see the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan].

Regarding claim 7, the rejection of independent claim 1 is incorporated.
Faulkner further teaches that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes ceasing to present a virtual object [see the deletion of an object indicated in [0079]; see also the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan; note that the one replaced has ceased to be presented].

Regarding claim 9, the rejection of independent claim 1 is incorporated.
Faulkner further teaches that generating the computer-generated environment includes presenting a virtual representation of the remote user in the computer- generated environment [see e.g. [0068] describing the renderings of participants of remote computer devices, avatars, etc.; note also the display shown in fig. 1 showing users 102A-D].

Regarding claims 17 and 23, the rejection of independent claims 13 and 20 are respectively incorporated.
Faulkner further teaches that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes presenting a different virtual object or ceasing to present the virtual object [again see also the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan; note that the one replaced has also ceased to be presented; see also the deletion of an object indicated in [0079]].




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (as applied to independent claim 1) and further in view of Altberg et al., US PGPUB 2008/0263458 A1 (hereinafter as Altberg).

Regarding claim 2, the rejection of independent claim 1 is incorporated. Although Faulkner clearly teaches a communication session, it does not explicitly teach that the communication session is provided in response to receiving a request to initiate the communication session.
Altberg teaches a communication session that is provided in response to receiving a request to initiate the communication session [see e.g. [0084] indicating a selection that requests initiation of a communication session; see also fig. 1 and note that the avatar 101 represents the user to whom the display is presented as per [0068]].
All of the features included in the claim limitations are known on Faulkner and Altberg. The only difference is the combination of these different features into a single application. Thus, it would have been obvious to one of ordinary skill in the art having the teachings of Faulkner and Altberg before the effective filing date of the claimed invention to explicitly combine these prior art elements as claimed, wherein each elements merely performs the same function as it does separately. Specifically, it would have been obvious to combine the intentional initiation of the communication session as taught by Altberg with the communication the session including all the features taught by Faulkner, since this feature is a mere additional feature that is in-line with the other functionalities taught by Faulkner.  Therefore, the result of the combination would be predictable to one of ordinary skill in the art, also allowing for ensuring that the communication is established only responsive to an intentional action performed by the requesting user, thus making it more intentional. Therefore, it would have been obvious to combine these teachings of Faulkner and Altberg to arrive at the claimed invention. 
See MPEP 2143 I.A.


Claims 3, 5, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (as applied to claims 1, 4, 13, 15, and 20 respectively) and further in view of Rodriguez, II, US PGPUB 2019/0146219 A1 (hereinafter as Rodriguez).

Regarding claims 3, 14, and 21, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. 
Faulkner does not explicitly teach that the presenting the virtual object representing the product includes superimposing the virtual object on a physical display of a physical device in the computer-generated environment.
Rodriguez teaches presenting a virtual object in a computer-generated environment that includes superimposing the virtual object on a physical display of a physical device in the computer-generated environment [see step 308 of fig. 3a described in [0057] which describes adjusting the display of the virtual object in the augmented reality environment to be anchored to (aka superimposed on) the physical display of the watch; see also the abstract].
It would have been obvious to one of ordinary skill in the art having the teachings of Faulkner and Rodriguez before the effective filing date of the claimed invention to modify the presentation of Faulkner’s virtual object by explicitly specifying superimposing it on a physical display of a physical device in the computer-generated environment, as per the teachings of Rodriguez. The motivation for this obvious combination of teachings would be to utilize the anchoring of the object to a physical display thus reducing the incidence of awkward or confusing interactions within the physical environment and allowing user interaction in a more socially acceptable manner, as suggested by Rodriguez [see [0056] and abstract].

Regarding claims 5 and 16, the rejection of each of claims 4 and 15 is respectively incorporated. Faulkner further teaches that the input corresponds to a gesture [again see e.g. in [0025] the description of the input of movement gestures].
Faulkner, however, does not explicitly teach that modifying the virtual object representing the product in the computer-generated environment based on the detected input includes modifying an appearance of one or more virtual objects based on at least one of a magnitude and direction of the gesture. Thus Faulkner’s device is a base device upon which the claimed invention can be seen as an "improvement".
Rodriguez teaches modifying a virtual object in a computer-generated environment based on detected input corresponding to a gesture that includes modifying an appearance of one or more virtual objects based on at least one of a magnitude and direction of the gesture [see fig. 1 and note the last 2 lines of [0055] describing modifying the appearance of a virtual item anchored to the face of the wristwatch (by changing the item displayed at that position) based on a direction of a swiping gesture]. Rodriguez’ known modification of appearance based on gesture direction is a technique that is applicable to Falkner’s environment.
One of ordinary skill in the art would have recognized that applying Rodriguez’ technique to Faulkner’s environment would have yielded the predictable results of changing the virtual object in focus by a simple directional gesture, which would make it more intuitive and straightforward to utilize, and thus more user-friendly.
The rationale for the combination would be that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known invention that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
See MPEP 2143 I.D.


Claims 8, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (as applied to independent claims 1, 13, and 20 respectively) and further in view of Fries et al., US PGPUB 2014/0236776 A1 (hereinafter as Fries).

Regarding claims 8, 18, and 24, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. 
Faulkner does not explicitly teach that the product is a physical product configured to perform a set of operations in response to detecting a first set of inputs directed to the physical product. Neither does it teach that the virtual object representing the product is a virtual representation of the physical product configured to perform the set of operations in response to detecting the first set of inputs directed to the virtual representation of the physical product.
Fries teaches:
a product that is a physical product (that is represented as a virtual object) [see e.g. the product rendering 16 on fig, 13A] configured to perform a set of operations in response to detecting a first set of inputs directed to the physical product [note e.g. in [0049] that the actual product would behave in a certain way performing certain operations in response to each of corresponding inputs]; and
that the virtual object representing the product is a virtual representation of the physical product configured to perform the set of operations in response to detecting the first set of inputs directed to the virtual representation of the physical product [again see figs. 13A-D and the description in [0049]; note that the user interacts with the virtual rendering 16 and the response is observed on the virtual object representation as well; see e.g. the message 328 shown on the rendering 16 of fig. 3D in response to the input directed to the rendering in fig. 3C by selecting and dragging the image of the component option 324 from the menu to  the site 320; see also fig. 12, especially steps 292, 302, and 308, as described in [0048]].
It would have been obvious to one of ordinary skill in the art having the teachings of Faulkner and Fries before the effective filing date of the claimed invention to modify Faulkner’s instructions by visualizing responses to inputs directed to the virtual representations of a product, as per the teachings of Fries. The motivation for this obvious combination of teachings would be to enable virtually demonstrating features of products in a simulated environment, as suggested by Fries [see abstract] which would simplify marketing including product demo presentations allowing customers to interact with the product [see also [0003]-[0004]].


Claims 10, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (as applied to independent claims 1, 13, and 20 respectively) and further in view of Williams et al., US PGPUB 2014/0333664 A1 (hereinafter as Williams).

Regarding claims 10, 19, and 25, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. Faulkner further teaches that the computer-generated environment is an augmented reality environment [see [0120] and note the description of the augmented reality environment; see also the display of virtual objects rendered with a view of the real-world object in [0024]].
Faulkner, however, does not explicitly teach detecting a second input; and in response to detecting the second input, transitioning the computer-generated environment to a virtual reality environment while continuing to provide the communication session.
Williams teaches detecting an input; and in response to detecting the input, transitioning a computer-generated environment to a virtual reality environment while continuing to provide the communication session [see e.g. [0093] indicating transitioning to a fully virtual GUI view from an augmented reality view based on detected user input during a user interface based interaction session between a user and a service].
It would have been obvious to one of ordinary skill in the art having the teachings of Faulkner and Williams before the effective filing date of the claimed invention to modify Faulkner’s environment by explicitly specifying transitioning to a virtual reality environment responsive to a detected input while continuing a communication session, as per the teachings of Williams. The motivation for this obvious combination of teachings would be to provide more screen area for use to represent virtual content, as suggested by Williams [again see [0093]] while keeping services uninterrupted.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (as applied to independent claims 1) and further in view of Mattingly et al., US PGPUB 2018/0124351 A1 (hereinafter as Mattingly).

Regarding claim 11, the rejection of independent claim 1 is incorporated. Although Faulkner teaches generation of the computer-generated environment, it does not explicitly teach that this generation is in response to detecting an input directed to an object associated with an application presented using the electronic device.
Mattingly teaches generating a computer-generated environment in response to detecting an input directed to an object associated with an application presented using the electronic device [see block 902 (and note the generation of the computer-generated environment in the following blocks) of fig. 9 as described in [0075] which describes the generation of the environment based on a click directed to a link on a website presented by the device; see also [0038]].
All of the features included in the claim limitations are known on Faulkner and Mattingly. The only difference is the combination of these different features into a single application. Thus, it would have been obvious to one of ordinary skill in the art having the teachings of Faulkner and Mattingly before the effective filing date of the claimed invention to explicitly combine these prior art elements as claimed, wherein each elements merely performs the same function as it does separately. Specifically, it would have been obvious to combine the generation via interaction with an application presented on the device as taught by Mattingly with the other features of the communication session taught Faulkner including presenting a virtual object while providing the session, since this initiation feature is a mere additional feature that is in-line with the other functionalities taught by Faulkner.  Therefore, the result of the combination would be predictable to one of ordinary skill in the art, also allowing for deliberate initiation by the user of switching to a computer-generated environment from within a certain application, thus making it more intentional. Therefore, it would have been obvious to combine these teachings of Faulkner and Mattingly to arrive at the claimed invention. See MPEP 2141 III (A).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Independent claims 1, 9, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 18, respectively, of copending Application No. 16/904,995 in view of Faulkner. These references are with respect to t he claim set dated 2/18/2022 of the copending Application.

Regarding independent claim 1 of the instant application, claim 1 of copending Application No. 16/904,995 claims an electronic device [see preamble], the electronic device comprising:
a display [note the displaying limitations which indicate the presence of a display];
one or more processors [see top of claim 1]; and 
memory storing one or more programs configured to be executed by the one or more processors [again see top of claim 1], the one or more processors including instructions for: 
generating a computer-generated environment, including presenting a virtual object representing a product in the computer-generated environment [see the limitations on lines 10-12 and 15-18 reciting “activating a computer-generated reality mode for displaying a virtual object of the product in a computer-generated reality environment, wherein activating the computer-generated reality mode includes: 
capturing an image using a camera; 
generating a view of the computer-generated reality environment by compositing the virtual object of the product and the captured image”]; 
providing a communication session with a remote user [see line 6] while presenting the virtual object representing the product in the computer-generated environment [note last 4 lines indicating presenting the object in the computer-generated environment (which is performed while providing the communication session)]; and 
while providing the communication session, adjusting the presentation representing the product in the computer-generated environment using information received from the communication session [see lines 7-9 indicating adjustment of the display using information received from the communication session while providing the communication session].

U.S. copending Application No. 16/904,995 claim 1 does not explicitly claim:
presenting, in the computer-generated environment, a view of a physical environment;
that providing the communication session with the remote user that includes transmitting information corresponding to the virtual object representing the product without transmitting information corresponding to the view of the physical environment; or
adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session, while providing the communication session. [It merely claims adjusting the display of product information using information received from the communication session, while providing the communication session.]
Faulkner teaches:
presenting, in the computer-generated environment, a view of a physical environment [see the view of the real-world environment indicated in [0124]; see also the image of the real-world object 103 denoted in [0024]];
an option of providing the communication session with the remote user that includes transmitting information corresponding to the certain items of the mixed reality environment (including virtual objects and real-world objects constituting the physical environment) without transmitting information corresponding to other items of the mixed reality environment [note in [0029]-[0030] and also in [0070]-[0080] the selection of objects of interest (from both the virtual objects and real-world objects) based on certain thresholds following specific criteria being met (especially see[0071]-[0072]) and also modifying that object in the communication (i.e. transmitting information corresponding to that one or more object(s)) based on agents that are generated only for these identified objects of interest (see [0074]-[0080]); especially note in the last 5 lines of [0029] and the last 6 lines of [0074] the elimination of objects from the physical environment that are not identified as objects of interest for the sake of the collaboration/meeting/transmittal]; Faulkner also teaches an option of transmitting no video for certain users which is equivalent to not transmitting information corresponding to the view of that user’s physical environment [see [0104]]; and
adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session, while providing the communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data].

It would have been obvious to one of ordinary skill in the art, having claim 1 of copending Application No. 16/904,995 and the teachings of Faulkner before the effective filing date of the claimed invention to modify the claim teachings by: adding the view of the physical environment, excluding information corresponding to the physical environment view, as well as applying the adjustment to the presentation of the virtual object presented in the computer-generated environment, as taught by Faulkner. The motivation for this obvious combination would be to enable visualizing the product involved in a communication session by which would enhance user engagement and improve productivity [see abstract of Faulkner] while still maintaining efficiency by only allocating resources for objects of interest in a communication, as suggested by Faulkner [see e.g. [0074]].

This is a provisional nonstatutory double patenting rejection.

Regarding independent claims 13 and 20, Examiner notes that the limitations of the non-transitory computer-readable storage medium claim and the method claim are analogous to those of the instructions executed by the processor of the device claim in both the instant application and the copending application.
These are also provisional nonstatutory double patenting rejections.

Regarding claim 9, the provisional nonstatutory double patenting rejection of independent claim 1 of the instant application is fully incorporated.  The limitation of claim 24 is further taught by the limitation of Claim 2 of the copending Application.
This is also a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's prior art arguments regarding the amended independent claims in view of the teachings of Faulkner have been fully considered but they are not persuasive. 
Applicant argues that “in Faulkner, each user in the collaborative environment is provided with an image of a real-world object in a real-world environment.” [Response to Office Action, p. 11]. Examiner respectfully notes that Faulkner also explicitly teaches, as per the newly cited portions, an option of only including identified objects of interest that are salient for the collaboration/meeting. Examiner further notes, also as per above, that Faulkner also teaches an option of transmitting no video for certain users which is equivalent to not transmitting information corresponding to the view of that user’s physical environment [see [0104]].
Examiner respectfully notes that Faulkner sufficiently teaches all the elements of the claim and provides adequate motivation for a person of ordinary skill in the art to obviously combine these teachings to reach the recited claim limitations, as amended. Applicant is respectfully referred to the full rejection, presented above, including further details and motivations to combine.

Examiner respectfully notes that the provisional nonstatutory double patenting rejection is reasserted and updated in view of the amendments, as included above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes the alternative virtual, augmented, or camera view options on the front-page figure of US Patent No. 10,002,337 B2 (Siddique et al.).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Note the newly cited portions of Faulkner as well as the newly presented rejection under 35 U.S.C. 103).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        


/M.S.A/Examiner, Art Unit 2145